DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.



Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites, “the outer wall”, “the wall”, “this outer wall,”  and “the recovery device”  in lines 6 and 7.  “the at least one” is inserted above both in their antecedence, and should remain or have appropriate linking language such as wherein an outer wall of the at least one outer wall, or each outer wall of the at least one outer wall as desired. There is insufficient antecedent basis for this limitation in the claim.
As all claims depend form one all carry this rejection forward. Some carry additional rejections.
Claim 2, lines 1-2, “said outer wall” same as above.
Claim 6 recites, “ two independent outer walls”  this language raises indefinites, as it appears these may be beyond or distinct form the at least one outer wall of claim 1.  
Claim 7, recites, “said outer walls in lines 1-2, same as claim 1 above.
Claim 8, should more properly recite, “a first recovery device of the at least one recovery devices,” in line 1.  Same for “a second recovery device” in line 3.  
Claim 10 recites, “two independent outer walls” similarly to claim 6, same rejection is applied.
Claim 13, recites “two independent outer walls, “ similarly to claim 6 and 10, same rejection is applied.  

Claim 16 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  This claim is referring to a torque transmission device as claimed in claim 1, but claim 1 is an oil-collecting device, the torque transmitting device is positively claimed and recited in claim 12, which claim 16 should be amended to depend from.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 6-7,and 9, 11-16 is/are rejected under 35 U.S.C. 102(a1, a2) as being anticipated by US 2014/0106922 to Hancox (H1).

In Re Claim 1:
H1 shows:
	An oil collector (Fig. 8, 34) for a torque transmission (Fig. 3, 30) device of an aircraft turbine engine (Fig. 1, 10) [Abstract title.], this oil collector being configured to collect sprayed oil, in comprises: [Page 3, ¶40-41 disclose planet gear sprayed oil being collected by carrier elements.]
	At least one outer wall (Fig. 8, 44, 46) formed at least in part by a mesh structure (58) and [Page 4, ¶50-52 discloses the circumferential walls may have a windage shield, i.e. perforated sheet with a grid of holes in it, See Figures 4, 5, and 8.]
	At least one oil recovery device (50, 66) located at one end of the outer wall and configured to recover the oil captured by the outer wall and intended to flow from this outer all to the recovery device.  [Page 4, ¶53 discloses the collection device and apertures to direct the oil to scavenging.]

In Re Claims 2-3, 6-7, and 9, 11-16:
H1 shows:
The oil collector of claim 1, wherein:
(Claim 2) said outer wall has a constant thickness and/or said mesh structure has a constant thickness. [Figure 5, shows the mesh plate (58) is a generally constant in its thickness.]
(Claim 3) said mesh structure is formed by a grid. [Figures 4, and 8, show the mesh structure is composed of an array of passages, i.e. a grid. Page 3, ¶43-44 and 52 disclose windage shield mesh.]
(Claim 6] it comprises two independent outer walls (44, 46) each formed at least in part by a mesh structure, the collector having a general I-shape and said walls extend laterally on the two longer sides of this I. [Figure 8, shows the collector can have the passages on both sides. [Page 2, ¶38 discloses the radially inner and outer walls (48, 50).]
(Claim 7) claim 6, said outer walls are each generally curved and have convex curved surfaces facing each other. [Figures 3, 4, and 8 show the convexity an orientation of the walls.]
(Claim 9) said or each recovery device is generally u shaped. [Figure 8 shows the outer wall 50 and recovery device is concavely curved inward, i.e. generally u-shaped.]
(Claim 11) sad at least one outer wall and said at least one recovery device define an inner cavity (Fig. 8, 62) which is free. [See Figure 8.]
(Claim 12) A Torque transmission device for an aircraft turbine engine, this device comprising meshed toothings, (Fig. 3, 32, 28, 38) and at least one oil collector according to claim 1, which is disposed adjacent to a toothing (32) or interposed between two toothings (32) and which is configured to collect oil centrifugally sprayed by at least one of these toothings. [See Claim 1 for most element citations, Page 2, ¶36-38 gives a differential gear box and elements. Page 3, ¶43 discloses the gears casting the oil outward to the collector.]
(Claim 13) Claim 12, comprises two independent outer walls (44, 46) each formed at least in part by a mesh structure, the collector having a general I-shape and said walls extend laterally on the two longer sides of this I. [Figure 8, shows the collector can have the passages on both sides. [Page 2, ¶38 discloses the radially inner and outer walls (48, 50).] said outer walls are each generally curved and have convex curved surfaces facing each other. [Figures 3, 4, and 8 show the convexity an orientation of the walls.] each of said outer walls extending at least in part around one of the toothings and an axis of revolution of that toothing. [Figure 8 shows the structures curve around and with regards to the gears(32).]
(Claim 14) claim 11, the device is an epicyclic gearbox (30). [Page 2, ¶36.]
(Claim 15) A turbine engine, in particular for an aircraft, comprising an oil collector according to claim 1. [See claim 1 for citations. Page 2, ¶33 discloses the gas turbine engine. Page 5, ¶66 disclose aircraft use of the turbine.]
(Claim 16) A turbine engine, in particular for an aircraft, comprising a torque transmission device according to claim 1. [Should be depended from claim 12, see 112 d above.  See claims 1 and 12 for citations. Page 2, ¶33 discloses the gas turbine engine. Page 5, ¶66 disclose aircraft use of the turbine.]

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over H1 in view of WO 2018/142058 to Simon (M1) and WO 2019/141920 to Charrier (C1).
(Citations are made to the WIPO machine translations provided in the IFW.]
In Re Claim 4:
H1 teaches:
	The collector according to claim 3, with said grid in a square pattern [See Figure 8.]

H1 is silent as to:
	The various slot shapes forming parallelepipedal patterns such as squares or rectangular. 

C1 teaches:
	When using a porous structure to affect oil it is known to use a lattice (Fig. 5, 16) comprising pores. [Abstract.]  Advantageously the lattice should be composed of additive manufacturing, which allows the dimensions to be adapted to the desired oil loads. [Page 4, 5-7] 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the perforated grids of H1, to be additively manufactured lattices as taught by C1, as these are more easily attenuated and manufactured and designed to the desired loads of the system.  This would yield additively manufactured lattice walls.

M1 teaches:
	Additively manufactured lattice structures in gas turbine engines are known to include cross-bars. [Page 3, last three paragraphs, Page 4, first paragraph.] See Figure 2, 108.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of H1 and C1, such that the additively manufactured lattice was crossbars as this is a known in the art lattice pattern for use in turbines via additively manufacturing with an expectation of success in placement and securing to the structures.  This would yield cross bar lattices, i.e. rectangular/square patterns. [Figure 2, M1, 108 pattern.]

In Re Claim 5:
H1 as modified in claim 4 teaches:
	Each of said patterns comprises bars connected to each other, some of said bars extending along edges of this pattern. [M1, Figure 1, element 108 and citations to M1 in claim 4 disclose rectangular cross bars.  As the window of H1 is rectangular these would run along it to and forming edges.]

Claim(s) 8 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over H1 in view of C1.

In Re Claim 8:
H1 teaches:
	The oil collector according to claim 6, wherein there is a recovery device between first ends of both outer walls and the outer end of the I shape. [H1, Figure 8, element 50, 60.]

H1 does not teach:
	A second element at the other inner end.

C1 teaches:
	It is well-known that when oil droplets flung pass through a mesh pattern, some can be drawn downward via gravity to a radially inward outlet. Page 4, fourth paragraph.]
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of H1, to include an outlet at the inner end as taught by C1, for the purposes of more quickly recovering that oil captured near the bottom of the walls that lacked momentum due to the mesh in Figure 8 H1 and Might move downward. This would yield both inner and outer end oil recovery elements.

In Re Claim 10:
H1 teaches:
The oil collector according to claim 9, wherein said collector comprises two independent outer walls (44, 46) each formed at least in part by a mesh structure, the collector having a general I-shape and said walls extend laterally on the two longer sides of this I. [Figure 8, shows the collector can have the passages on both sides. [Page 2, ¶38 discloses the radially inner and outer walls (48, 50).] said outer walls are each generally curved and have convex curved surfaces facing each other. [Figures 3, 4, and 8 show the convexity an orientation of the walls.] and a recovery device at its upper bulkhead. [See Figure 8.]

H1 does not teach:
A recovery device at its inner bulkhead.

C1 teaches:
	It is well-known that when oil droplets flung pass through a mesh pattern, some can be drawn downward via gravity to a radially inward outlet. Page 4, fourth paragraph.]
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of H1, to include an outlet at the inner end as taught by C1, for the purposes of more quickly recovering that oil captured near the bottom of the walls that lacked momentum due to the mesh in Figure 8 H1 and Might move downward. This would yield both inner and outer end oil recovery elements.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 10,859,155 to Clark et al. and US 11,022,209 to Baraggia au Yueng give generic oil scavenger/planet carrier shapes.  US 3,788,426 to Hull Jr. gives gridded mesh (50) around a gear in a gear box for capturing flung oil. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA R BEEBE whose telephone number is (571)272-9968. The examiner can normally be reached M-F 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Woody Lee can be reached on 571-272-1051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSHUA R BEEBE/Examiner, Art Unit 3745                                                                                                                                                                                                        
/BRIAN P WOLCOTT/Primary Examiner, Art Unit 3745